STATE OF MICHIGAN

                           COURT OF APPEALS



CHEMICAL TECHNOLOGY, INC.,                                        UNPUBLISHED
                                                                  July 26, 2016
              Plaintiff-Appellant,

v                                                                 No. 326394
                                                                  Wayne Circuit Court
BERKSHIRE AGENCY, INC., doing business as                         LC No. 14-007723-CB
CAPITAL INSURANCE GROUP,

              Defendant-Appellee,
and

AMERICAN EMPIRE SURPLUS LINES,

              Defendant.


Before: METER, P.J., and SHAPIRO and O’BRIEN, JJ.

SHAPIRO, J. (concurring)

         I disagree with the majority’s conclusion that under Harts v Farmers Ins Exch, 461 Mich.
1; 597 NW2d 47 (1999) an independent insurance agent owes no general duty to advise an
insured about the adequacy of coverage. That case addressed whether a captive insurance agent,
i.e., an insurance agent whose principal was the insurer not the insured, owed a general duty to
advise an insured about the adequacy of coverage. See id. at 6-7. It did not, however, address
whether an independent insurance agent, i.e., an insurance agent whose principal was the
insured, owes the insured a duty to advise with regard to the coverage procured. Accordingly, I
would conclude that defendant did owe plaintiff a duty. However, I concur in the result because
plaintiff failed to present sufficient evidence that the duty to advise regarding coverage was
breached.



                                                           /s/ Douglas B. Shapiro




                                              -1-